Vanderburgh, J.
Action for goods sold. The evidence was sufficient to sustain the allegations both of the sale and of the value of the goods. The complaint alleged that they were reasonably worth, and of the agreed value of, the sum charged. It was afterwards amended by striking out the clause, “of the agreed value,” leaving it to stand upon the quantum valebat. t
The rejection of the question, upon cross-examination, as to the existence of a contract between the parties, for indefiniteness, or because not understood by the witness, was not prejudicial to the defendant. It might have been renewed in a more definite form. It was not apparent, as the magistrate doubtless considered, whether it referred to the contract sued on, or a special agreement as to the price or quality of the goods, or for a credit.
Judgment affirmed.